DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant’s claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  The following applications were examined regarding the non-statutory double patenting, and were found to be sufficiently distinct from the present application, and as such they do not require a double patenting rejection or a terminal disclaimer:  US 10673444 B2, US 20200150223 A1, US 20190379386 A1, US 20200132804 A1, US 10530369 B2, and US 10411716 B2.  
Allowable Subject Matter
Claims 2 – 13 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fox, et al, U. S. Patent Application Publication 2018/0252807 (“Fox”) in view of Culkin, D., U. S. Patent Application Publication 2019/0227157 (“Culkin”).
Regarding claim 1, Fox teaches:
A phase information extraction circuit for detecting movement of an object, comprising: a first mixer circuit configured to generate a second analog signal by mixing a carrier signal with a first analog signal, (Fox, figure 6, paragraph 0039, 0042, 0098, and, “[0039] SAR payload 100 comprises a Receiver/Exciter Unit (REU) 110 and a SAR antenna 120. REU 110 generates radar signals for transmission by SAR payload 100. It also converts the received or returned radar signals into digital data. [0042] ADC 118 can digitize a beam, the beam formed in SAR antenna 120 by summation in a splitter/combiner of phase and amplitude adjusted received signals. [0098] At 940, a digital processing unit 715 (FIG. 7) mixes and filters the digital SAR data to extract samples corresponding to the signal each frequency band. The digital data corresponding to each frequency band can be extracted as inphase and quadrature components or as real-valued signals. [0072] Referring to FIG. 6, a first received signal from a first band (such as X-band, for example) is fed into multiplexer 600 at node 605. The first received signal is band-pass filtered by an image rejection filter 610 and passed via a buffer/amplifier 612 to a mixer 614 where it is mixed with a signal at a down-a phased array SAR radar that has at least a first analog input at 605 that is mixed at 614 with a carrier frequency of 616, to produce a second analog sign at 650).

    PNG
    media_image1.png
    653
    723
    media_image1.png
    Greyscale

wherein the first analog signal is generated by a transmitted signal reflected by the object; (Fox, paragraph 0041-0042, “[0105] While the embodiments illustrated and described above relate to dual-band SAR, …  The approach described herein can also be applied to a single frequency multi-channel SAR. [0041] SAR antenna 120 can be a phased array. A conventional phased array antenna typically comprises a large number of radiating elements grouped as subarrays. Each subarray typically comprises a that a SAR radar can transmit and receive energy from a reflection; that the received energy can be input as a first analog signal at 605 of figure 6; that the approach can have two, three or a single frequency).
an analog-to-digital converter (ADC) coupled to the first mixer circuit and configured to generate a first digital signal according to the second analog signal; (Fox, paragraph 0077-0078, “[0077] FIG. 7 is a schematic illustrating an embodiment of an ADC 710 and a digital processing unit 715 for a dualband receiver. [0078] ADC 710 band-pass samples the combined analog signal. In an example embodiment, ADC has a sampling frequency of 1 GHz.”; an ADC can receive the second analog signal from 650 of figure 6 and digitize the signal using the ADC 710 into a first digital signal).

    PNG
    media_image2.png
    758
    705
    media_image2.png
    Greyscale

an in-phase quadrature (I/Q) signal generator coupled to the ADC and configured to generate a digital I signal and a digital Q signal according to the first digital signal; and (Fox, figure 9, paragraph 0077-0079 and paragraph 0094-0099, “[0079] Digital processing unit 715 comprises mixers 720A through 720D, signal generators 730A and 7308, phase shifters 740A and 7408, and low-pass filters 750A through 750D. Digital processing unit 715 can be implemented using an FPGA or other suitable digital processing elements. [0097] At 930, the combined analog signal is passed through a single analog-to-digital converter (ADC) such as ADC 710 of FIG. 7. The ADC samples the signal. (0098] At 940, a digital processing unit 715 (FIG. 7) mixes and filters the digital SAR data to extract samples corresponding to the signal each frequency band. The digital data corresponding to each frequency band can be extracted as inphase and quadrature components or as real-valued signals.”; that digital mixers can take the signal from the ADC; a first digital mixer 720A can create a digital I signal, and a second digital mixer 720B can create a digital Q signal).
wherein the I/Q signal generator comprises: a first mixer unit configured to mix a first intermediate frequency (IF) reference signal and a second intermediate frequency (IF) signal with the first digital signal for generating a first mixed frequency signal and a second mixed frequency signal respectively; (Fox, paragraph 0077-0079, “[0077] FIG. 7 is a schematic illustrating an embodiment of an ADC 710 and a digital processing unit 715 for a dualband receiver. The combined signal from combiner 650 of FIG. 6 is fed into the input of ADC 710. [0079] Digital processing unit 715 comprises mixers 720A through 720D, signal generators 730A and 7308, phase shifters 740A and 7408, and low-pass filters 750A through 750D. Digital processing unit 715 can be implemented using an FPGA or other suitable digital processing elements.”; that the digital processing unit 715 takes the input digital signal from the ADC 710 (i.e. the first digital signal) that the signal is digitally mixed with a zero phase shift signal (i.e. a first intermediate IF reference signal) in mixer 720A to create a digital I signal and that the first digital signal is also mixed with a ninety degree phase shift signal (i.e. a second intermediate IF reference signal) in mixer 720B to create the digital Q signal, respectively).
a filter unit configured to filter the first mixed frequency signal and the second mixed frequency signal at a frequency band to generate at least one filtered signal; and (Fox, paragraph 0077-0079, “[0079] Digital processing unit 715 comprises mixers 720A through 720D, signal generators 730A and 7308, phase shifters 740A and 7408, and low-pass filters 750A through 750D. Digital processing unit 715 can be implemented using an FPGA or other suitable digital processing elements.”; a filter unit that filters the mixed digital signals).
an analytic signal generator configured to generate at least one set of analytic signals according to the at least one filtered signal, the at least one set of analytic signals is related to the digital I signal and the digital Q signal. (Fox, figure 9, paragraph 0094-0099, “[0094] FIG. 9 is a flow chart illustrating a method for receiving signals in a multi-frequency SAR. [0098] At 940, a digital processing unit 715 (FIG. 7) mixes and filters the digital SAR data to extract samples corresponding to the signal each frequency band. The digital data corresponding to each frequency band can be extracted as inphase and quadrature components or as real-valued signals.”; that the digital processing unit 715 generates two analytical signals, namely the digital components of an inphase (i.e. I signal) and quadrature (i.e. Q signal) signal for further processing).
Fox does not explicitly teach a first phase acquisition unit configured to extract phase information according to the digital I signal and the digital Q signal, the phase information being related to the movement of the object;.
Culkin teaches a first phase acquisition unit configured to extract phase information according to the digital I signal and the digital Q signal, the phase information being related to the movement of the object; (Culkin, paragraph 0047-0051, “[0047] Each digital baseband signal is directed into a digital Hilbert transform, which is typically implemented in software. … This is mentioned because the quadrature signals i[n] and q[n] provide important phase information that is utilized in both the matched filters and the beam former 430. [0050] To be clear, the digital beam former performs its function a target is detected based on the phase information in the i(i.e. n) and q(i.e. n) signals).
In view of the teachings of Culkin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Culkin to Fox  at the time the application was filed in order to use I/Q signals to detect ground moving targets based on the phase information in the returned signal (see paragraph 003-006).  Accordingly, the prior art references disclose that it is known that Fox’s digital demodulation of I/Q signals for signal processing and Culkin’s demodulation of I/Q signals to detect a moving target are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the analog demodulation of Culkin for the digital demodulation of Fox because both elements were known equivalents to produce I/Q signals for signal interpretation (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 14, Fox, as modified by Culkin, teaches the phase information extraction circuit of claim 1.
Fox further teaches:
further comprising: a first IF reference signal generator configured to generate the first IF reference signal and the second IF reference signal; and (Fox, paragraph 0077, “[0077] FIG. 7 is a schematic illustrating an embodiment of an ADC 710 and a digital processing unit 715 for a dualband receiver. The combined signal from combiner 650 of FIG. 6 is fed into the input of ADC 710. [0079] Digital processing unit 715 comprises mixers 720A through 720D, signal generators 730A and 7308, phase shifters 740A and 7408, and low-pass filters 750A through 750D. Digital processing unit 715 can be implemented using an FPGA or other suitable digital processing elements.”; a first reference signal in the digital processing section which is sent to digital mixers 720 and a second IF reference signal sent to mixer 720B).
a second IF reference signal generator configured to provide the carrier signal. (Fox, paragraph 0072, “ [0072] Referring to FIG. 6, a first received signal from a first band (such as X-band, for example) is fed into multiplexer 600 at node 605. The first received signal is band-pass filtered by an image rejection filter 610 and passed via a buffer/amplifier 612 to a mixer 614 where it is mixed with a signal at a down-conversion frequency generated by a local oscillator 616. [0073] The first received signal (now at the first intermediate frequency) is passed through a band-pass filter 620, …  before being passed to a combiner 650.”; a second IF reference signal generator 616 that sends the carrier wave to the analog processing section at mixer 614).
Regarding claim 15, Fox, as modified by Culkin, teaches the phase information extraction circuit claim 14.
Culkin further teaches further comprising a second mixer circuit (G) configured to generate the transmitted signal by mixing the carrier signal with an IF signal having an intermediate frequency. (Culkin, paragraph 0031-0032, “[0031] The command/control portion 500 of radar system 10 is configured to dynamically reconfigured the system 10 to include M transmit subarrays, [0032] Subsequently, each of the N-predetermined signals is directed to a corresponding digital to analog converter (DAC) 306. The analog baseband signal is upconverted by mixer 304. The local oscillator 302 provides the mixer 304 with the appropriate RF frequency. The mixer modulates the baseband signal and the RF signal is amplified by power amplifier 300. The amplified RF signal is directed to its corresponding antenna element (1-N) via circulator 202.”; that a transmitter typically initiates the predetermined signals (i.e. an IF signal) to a DAC; that the analog signal is mixed with an appropriate RF frequency (i.e. carrier signal), the mixed signal is amplified and transmitted via an antenna).
In view of the teachings of Culkin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Culkin to Fox  at the time the application was filed in order to use I/Q signals to detect ground moving targets based on the phase information in the returned signal (see paragraph 003-006).  Fox’s digital demodulation of I/Q signals for signal processing and Culkin’s demodulation of I/Q signals to detect a moving target are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the analog demodulation of Culkin for the digital demodulation of Fox because both elements were known equivalents to produce I/Q signals for signal interpretation (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 16, Fox, as modified by Culkin, teaches the phase information extraction circuit of claim 15.
Culkin further teaches further comprising a digital-to-analog converter (DAC) configured to convert the IF signal from digital-to-analog. (Culkin, paragraph 0031-0032, “[0031] The command/control portion 500 of radar system 10 is configured to dynamically reconfigured the system 10 to include M transmit subarrays, [0032] Subsequently, each of the N-predetermined signals is directed to a corresponding digital to analog converter (DAC) 306. The analog baseband signal is upconverted by mixer 304. The local oscillator 302 provides the mixer 304 with the appropriate RF frequency. The mixer modulates the baseband signal and the RF signal is amplified by power amplifier 300. The amplified RF signal is directed to its corresponding antenna element (1-N) via circulator 202.”; that a transmitter typically initiates the predetermined signals (i.e. an IF signal) to a DAC; that the analog signal is mixed with an appropriate RF frequency (i.e. carrier signal), the mixed signal is amplified and transmitted via an antenna).
In view of the teachings of Culkin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Culkin to Fox  at the time the application was filed in order to use I/Q signals to detect ground moving targets based on the phase information in the returned signal (see paragraph 003-006).  Accordingly, the prior art references disclose that it is known that Fox’s digital demodulation of I/Q signals for signal processing and Culkin’s demodulation of I/Q signals to detect a moving target are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the analog demodulation of Culkin for the digital demodulation of Fox because both elements were known equivalents to produce I/Q signals for signal interpretation (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 17, Fox teaches:
A phase information extraction method for detecting movement of an object, comprising: mixing a carrier signal with a first analog signal to generate a second analog signal,  (Fox, figure 6, paragraph 0039, 0042, 0098, and, “[0039] SAR payload 100 comprises a Receiver/Exciter Unit (REU) 110 and a SAR antenna 120. REU 110 generates radar signals for transmission by SAR payload 100. It also converts the received or returned radar signals into digital data. [0042] ADC 118 can digitize a beam, the beam formed in SAR antenna 120 by summation in a splitter/combiner of phase and amplitude adjusted received signals. [0098] At 940, a digital processing unit 715 (FIG. 7) mixes and filters the digital SAR data to extract samples corresponding to the signal each frequency band. The digital data corresponding to each frequency band can be extracted as inphase and quadrature components or as real-valued signals. [0072] Referring to FIG. 6, a first received signal from a first band (such as X-band, for example) is fed into multiplexer 600 at node 605. The first received signal is band-pass filtered by an image rejection filter 610 and passed via a buffer/amplifier 612 to a mixer 614 where it is mixed with a signal at a down-conversion frequency generated by a local oscillator 616. [0073] The first received signal (now at the first intermediate frequency) is passed through a band-pass filter 620, …  before being passed to a combiner 650.”; a phased array SAR radar that has at least a first analog input at 605 that is mixed at 614 with a carrier frequency of 616, to produce a second analog sign at 650).
the first analog signal being generated by a transmitted signal reflected by the object; (Fox, paragraph 0041-0042, “[0105] While the embodiments illustrated and described above relate to dual-band SAR, …  The approach described herein can also be applied to a single frequency multi-channel SAR. [0041] SAR antenna 120 can be a phased array. A conventional phased array antenna typically comprises a large number that a SAR radar can transmit and receive energy from a reflection; that the received energy can be input as a first analog signal at 605 of figure 6; that the approach can have two, three or a single frequency).
generating a first digital signal according to the second analog signal; (Fox, paragraph 0077-0078, “[0077] FIG. 7 is a schematic illustrating an embodiment of an ADC 710 and a digital processing unit 715 for a dualband receiver. [0078] ADC 710 band-pass samples the combined analog signal. In an example embodiment, ADC has a sampling frequency of 1 GHz.”; an ADC can receive the second analog signal from 650 of figure 6 and digitize the signal using the ADC 710 into a first digital signal).
generating a digital I signal and a digital Q signal according to the first digital signal; and (Fox, figure 9, paragraph 0077-0079 and paragraph 0094-0099, “[0079] Digital processing unit 715 comprises mixers 720A through 720D, signal generators 730A and 7308, phase shifters 740A and 7408, and low-pass filters 750A through 750D. Digital processing unit 715 can be implemented using an FPGA or other suitable digital processing elements. [0097] At 930, the combined analog signal is passed through a single analog-to-digital converter (ADC) such as ADC 710 of FIG. 7. The ADC samples the signal. (0098] At 940, a digital processing unit 715 (FIG. 7) mixes and filters the digital SAR data to extract samples corresponding to the signal each frequency band. The digital data corresponding to each frequency band can be extracted as inphase and quadrature components or as real-valued signals.”; that digital mixers can take the signal from the ADC; a first digital mixer 720A can create a digital I signal, and a second digital mixer 720B can create a digital Q signal).
wherein generating the digital I signal and the digital Q signal according to the first digital signal comprises: mixing a first intermediate frequency (IF) reference signal and a second intermediate frequency (IF) signal with the first digital signal to generate a first mixed frequency signal and a second mixed frequency signal; (Fox, paragraph 0077-0079, “[0077] FIG. 7 is a schematic illustrating an embodiment of an ADC 710 and a digital processing unit 715 for a dualband receiver. The combined signal from combiner 650 of FIG. 6 is fed into the input of ADC 710. [0079] Digital processing unit 715 comprises mixers 720A through 720D, signal generators 730A and 7308, phase shifters 740A and 7408, and low-pass filters 750A through 750D. Digital processing unit 715 can be implemented using an FPGA or other suitable digital processing elements.”; that the digital processing unit 715 takes the input digital signal from the ADC 710 (i.e. the first digital signal) that the signal is digitally mixed with a zero phase shift signal (i.e. a first intermediate IF reference signal) in mixer 720A to create a digital I signal and that the first digital signal is also mixed with a ninety degree phase shift signal (i.e. a second intermediate IF reference signal) in mixer 720B to create the digital Q signal, respectively).
filtering the first mixed frequency signal and the second mixed frequency signal at a frequency band to generate at least one filtered signal; and (Fox, paragraph 0077-0079, “[0079] Digital processing unit 715 comprises mixers 720A through 720D, signal generators 730A and 7308, phase shifters 740A and 7408, and low-pass filters 750A through 750D. Digital processing unit 715 can be implemented using an FPGA or other suitable digital processing elements.”; a filter unit that filters the mixed digital signals).
generating at least one set of analytic signals according to the at least one filtered signal, the at least one set of analytic signals being related to the digital I signal and the digital Q signal. (Fox, figure 9, paragraph 0094-0099, “[0094] FIG. 9 is a flow chart illustrating a method for receiving signals in a multi-frequency SAR. [0098] At 940, a digital processing unit 715 (FIG. 7) mixes and filters the digital SAR data to extract samples corresponding to the signal each frequency band. The digital data corresponding to each frequency band can be extracted as inphase and quadrature components or as real-valued signals.”; that the digital processing unit 715 generates two analytical signals, namely the digital components of an inphase (i.e. I signal) and quadrature (i.e. Q signal) signal for further processing).
Fox does not explicitly teach generating phase information according to the digital I signal and the digital Q signal, the phase information being related to the movement of the object;.
Culkin teaches generating phase information according to the digital I signal and the digital Q signal, the phase information being related to the movement of the object; (Culkin, paragraph 0047-0051, “[0047] Each digital baseband signal is directed into a digital Hilbert transform, which is typically implemented in software. … This is mentioned because the quadrature signals i[n] and q[n] provide important phase information that is utilized in both the matched filters and the beam former 430. [0050] To be clear, the digital beam former performs its function before a target is detected. Generally the beam locations, and hence the weighting function, are chosen in one of two ways. In the first way, the beam former may execute a predetermined order of beam positions with the hope of finding a target. In the second way, if there is a dedicated track, i.e., a target of interest has been previously detected, a receive beam may be steered to the exact location of the previously identified track with the hope of detecting it again. Both methods multiply each in-phase and quadrature pair with an appropriate complex weighting function ak exp (j*.phi.k).”; a target is detected based on the phase information in the i(i.e. n) and q(i.e. n) signals).
In view of the teachings of Culkin it would have been obvious for a person of ordinary skill in the art to apply the teachings of Culkin to Fox  at the time the application was filed in order to use I/Q signals to detect ground moving targets based on the phase information in the returned signal (see paragraph 003-006).  Accordingly, the prior art references disclose that it is known that Fox’s digital demodulation of I/Q signals for signal processing and Culkin’s demodulation of I/Q signals to detect a moving target are functional equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the analog demodulation of Culkin for the digital demodulation of Fox because both elements were known equivalents to produce I/Q signals for signal interpretation (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648